﻿On behalf of the Government and people of Japan, I wish, Sir, to extend to you my heartfelt congratulations on your election to the presidency of the thirty-ninth session of the General Assembly. I am confident that, given the wealth of your experience and the wisdom of your views, this session will prove fruitful indeed. Please be assured that the delegation of Japan will spare no effort in cooperating with you as you carry out your important duties.
87.	At the same time, I should like to express my deep appreciation to the President of the thirty eighth session of the General Assembly, Mr. Jorge Illueca, for the very capable manner in which he discharged his awesome responsibilities.
88.	I should also like to take this opportunity to pay a tribute to the Secretary General. As we begin this third year under his leadership, I am most encouraged by his determined efforts and capable leadership in the face of the harsh international situation.
89.	I am pleased to be able to extend a sincere welcome to Brunei Darussalam as the 159th country to be admitted to United Nations membership. As an Asian country itself, Japan is most happy to welcome this new Member.
90.	Nearly 40 years have passed since the end of the Second World War. This has been a period of unprecedented political, economic and social change throughout the world. The scale and gravity of these ever accelerating changes make it impossible for any one country to respond adequately on its own, yet the urgency of the situation demands that we respond without delay. There is a crying need for fresh perceptions and international cooperation. Nevertheless, the international situation remains tense.
91.	East West relations, especially relations between the United States and the Soviet Union, are languishing, and the arms control and disarmament talks between the two countries are suspended. Regional conflicts and disputes continue to foster instability worldwide.
92.	In the world economy, the problems of unemployment and massive governmental deficits remain unsolved and protectionism is firmly entrenched even as the recovery, centred in the industrialized countries, takes held and gains strength. The developing countries continue to face a myriad of difficulties, as may be seen in their cumulative foreign indebtedness and the critical food situation in Africa. 
93.	At the same time, however, patient cooperative efforts to bring about the relaxation of tensions and economic recovery are continuing here in the United Nations, as well as in multilateral and bilateral forums, and these efforts are gradually gaining momentum.
94.	Looking back, Japan's post-war peace and prosperity were considerably facilitated by the prevailing international situation. Today, the changes in the international climate and the growth in the Japanese economy mean that Japan is increasingly expected to fulfil new international responsibilities commensurate with its national strength.
95.	Since becoming Minister for Foreign Affairs, I have sought to bring about peace and prosperity in Asia and throughout the world by stepping up Japan's diplomatic efforts to promote disarmament and the relaxation of tensions; seeking to revitalize the economies of the developing countries through economic exchange; strengthening the bonds of cooperation and solidarity within the free world; promoting Japan's relations of friendship and cooperation with the countries of the Asia Pacific region; and seeking mutual understanding through dialogue with the Eastern bloc. With the international situation becoming increasingly difficult, I am resolved to respond to the hopes which the international community has placed in Japan by developing a creative diplomacy for a more active and more constructive approach in keeping with the five goals just enumerated.
96.	From this perspective, I should like to say a few words now on some of the international issues which I regard as especially important and to explain Japan's foreign policy and its efforts on these issues.
97.	The first is the creation of a climate conducive to peace. With the world as unstable as it is today, the best and surest way to avert a potentially catastrophic war is to deter expansion and, more important, to prevent escalation of the various regional conflicts that erupt all over the globe, and then to alleviate these conflicts and find some way to resolve the underlying issues.
98.	The tense situation surrounding the Iran Iraq conflict persists. The Secretary General's initiative last June produced agreement by both sides not to attack civilian population centres.  Believing that such agreements are important steps toward inhibiting further escalation, Japan has the highest regard for the Secretary General for having taken this initiative, as well as for Iran and Iraq for having acceded to his proposal. However, my Government finds it regrettable that attacks were recently made on industrial and economic facilities in both countries.
99.	For the future, the issues before us are, first, how to prevent any escalation of the conflict and then how to build upon present efforts to scale down the conflict further. I hope the Secretary General will continue to play an active role to that end. I am confident that the steady weight of such efforts goes far towards ensuring the success of the peace process. From this perspective, I would hope very much that the following two points would be promptly settled.
100.	The first concerns the issue of chemical weapons. Given the present circumstances, it seems to be essential to reach a clear understanding that there will be no future violations of the 1925 Geneva Protects prohibiting the use of chemical weapons.
101.	The second concerns the issue of safe navigation in the Gulf. This is important not only to Iran and Iraq but to all countries. Ensuring safe navigation requires that the principle of free navigation be observed in international waters in the Gulf and also that the safe use of ports and harbours be respected. It is of vital importance that the ports and harbours of both countries should not be subject to attacks of any kind. Past United Nations resolutions may provide reference in defining ports and harbours in this connection.
102.	I am confident that the settlement of these two points would contribute to the creation of a climate conducive to the just and honourable settlement of this conflict, now in its fifth year, and I strongly hope that these issues will be accorded comprehensive and serious consideration.
103.	I have been very much concerned with the situation in this region throughout my tenure as Foreign Minister. I have met with the leaders of both Iran and Iraq several times, developed a sympathetic understanding of their positions and appealed to both sides for an early peace. In consultation with the Secretary General and all other countries which seek peace in this region, I intend to continue to make every possible effort to create a climate conducive to peace.
104.	Turning to Asia, the problem of Kampuchea remains unresolved. Japan has consistently supported a comprehensive political settlement of the Kampuchean problem based upon the withdrawal of all foreign military forces from Kampuchea and the exercise of the right of the Kampuchean people to self-determination. At the same time, Japan believes that it is important to continue to explore various means in search of a clue to the solution of this problem, while maintaining its basic position. From this point of view, I made a three point proposal centring upon financial support to the dialogue partners at the ministerial meeting of the Association of Southeast Asian Nations [ASEAN] at Jakarta in July.
105.	To summarize the proposal: the first point concerns financial cooperation for peacekeeping activities in the event of last September's ASEAN appeal being implemented, with the consent of all the countries concerned; the second concerns cooperation, such as providing personnel, if free elections are held throughout the whole of Kampuchean territory under international supervision; and the third concerns Japan's  co-operation in the reconstruction of Indo China after peace has been restored in Kampuchea.
106.	While fully aware that there are many difficulties on the road to peace in Kampuchea, Japan hopes that this proposal will be helpful in creating a climate conducive to peace in IndoChina, and we intend to continue our dialogue with the ASEAN countries as well as with the other countries concerned, including Viet Nam.
107.	While the tense situation continues in the Korean peninsula, the Korean question should basically be resolved peacefully through direct dialogue between the authorities of both North and South. Japan strongly hopes that substantive dialogue will be resumed between the two sides as soon as possible.
108.	Earlier this month, President Chun DooHwan of the Republic of Korea paid an official visit to Japan. On that occasion, Japan reiterated its welcome and support for United Nations membership for both North and South Korea, if both sides would consider such membership as one step on the road to reunification of the Korean peninsula, as contributing to the relaxation of tensions and as enhancing the universality of the United Nations. For its part, Japan will continue to cooperate in every way possible to create a climate conducive to the relaxation of tensions in the Korean peninsula.
109.	Elsewhere in the world I find it most regrettable that in the past year no concrete progress has been made in resolving the problems in Afghanistan and the Middle East. In Afghanistan, I call upon all parties concerned for a prompt withdrawal of Soviet troops, the restoration of self-determination for the Afghan people and a safe and honourable return for the refugees. On the issue of peace in the Middle East, I again appeal to all the principals involved to make even greater efforts for the attainment of a just, lasting and comprehensive peace in the Middle East.
110.	Despite the implementation of the plan for civil order in Lebanon in July, the United States Embassy annex was brutally bombed just last week. This deplorable incident shows how fragile the peace in Lebanon is. For the sake of stability in Lebanon, I hope that all the parties concerned will redouble their efforts for the withdrawal of all foreign military forces and the attainment of national reconciliation.
111.	Japan strongly calls upon the Republic of South Africa to abandon its policy of racial discrimination. Likewise, we hope that the issue of Namibian independence will be promptly resolved through the implementation of Security Council resolution 435 (1978) and that the United Nations will exercise its leadership on this issue.
112.	In Central America, where tensions continue high, Japan strongly supports the efforts being made by the Contadora Group and other intraregional efforts.
113.	The Soviet Union being an important neighbour of Japan, I would like again this year to touch upon relations between Japan and the Soviet Union. I find it most regrettable that the Soviet Union has not only refused to sit down to discuss the still unresolved issue of Japan's Northern Territories, but has even deployed and strengthened its military forces in our Northern Territories in recent years. Japan very much hopes to resolve this territorial issue and conclude a peace treaty with the Soviet Union and hence to promote the establishment of a stable relationship based upon true mutual understanding and trust. We therefore intend to continue to expand and strengthen the dialogue with the Soviet Union, and I hope that the Soviet Union will show a similar willingness.
114.	I would next like to speak of the search for long-lasting and structural peace—another priority of Japanese foreign policy.
115.	The excessive stockpiles of nuclear weapons existing today threaten the very survival of mankind. We must find some way to eliminate this threat.
116.	Last June I attended the Conference on Disarmament, at Geneva, the first Japanese Foreign Minister ever to do so, and appealed to the United States, the Soviet Union and all countries of the world to make serious efforts for disarmament. Especially regarding the negotiations on intermediate range nuclear forces and the strategic arms reduction talks, which are currently suspended between the United States and the Soviet Union, I strongly called upon the Soviet Union to fulfil its grave responsibilities as a nuclear superpower by returning to the negotiating table as soon as possible and without preconditions, both in response to the global popular demand for peace and to maintain and strengthen the regime of the Treaty on the Non-proliferation of Nuclear Weapons 
117.	As a means of advancing the goal of a comprehensive nuclear test ban, I proposed a realistic approach whereby the "threshold" for a nuclear test ban would be gradually lowered as multilateral capabilities of verification are improved. I very much hope that this proposal will be taken up and discussed in greater detail at next year's meetings of the Conference on Disarmament.
118.	In the nonnuclear weapons field, the world is now more keenly aware than ever before of the need for a ban on chemical weapons.
119.	The issue of preventing an arms race in outer space has also become a matter of increasing international concern, and there was recently hope that talks might soon start between the United States and the Soviet Union. These hopes reflected the fervent desire of the people of all countries for the arms control and disarmament negotiations to resume. I earnestly hope that, in response to these wishes, the nuclear disarmament talks will progress and East West relations will improve.
120.	The United Nations, where we are gathered today, is the only institutional foundation for peace agreed upon by the many countries of the world. Having experienced the horror of the Second World War, Japan proclaimed its renunciation of force as a means of settling international disputes and has been working ever since to settle disputes peaceably. Reaffirming this basic policy stance, Japan is resolved to contribute even more actively to the peaceful resolution of conflicts and the preservation and strengthening of peace through the Security Council, the International Court of Justice and other organs of the United Nations.
121.	Although some people have recently been critical or scornful of the United Nations, we must never forget that the scale and complexity of the political and economic difficulties facing the global community today are intractable to solution by any one country acting alone and can be resolved only through multilateral cooperation.
122.	In his report on the work of the Organization, the Secretary General has written:
"To make the United Nations work better, what is needed, above all, is a determined and persistent effort to strike a balance between national and international interest.
"... therefore, I wish to repeat my call for a multilateral and rational approach to the problems of international peace and development."
I am in complete agreement with the Secretary General's views, and I intend to continue to seek peace and prosperity for Japan within the context of peace and prosperity for all the world.
123.	The United Nations will be 40 years old next year, and I think this is an excellent time for all Member States to give serious consideration to how we can best invigorate the United Nations organization and functions as we look ahead to the twenty first century. Japan pledges to fulfil its international responsibilities and to work with other Member countries for the revitalization of this world body.
124.	Thirdly, I would like to say a few words about actions which must be taken in order to cope with the new age and which will always be required for the survival and prosperity of mankind.
125.	The new nations of Africa, which appeared so youthful and robust in 1960—the "Year of Africa"— face almost unbearable difficulties today. Over 150 million people have been stricken with malnutrition and starvation on the African continent, and more and more unfortunate people are dying every day. This situation is even worse than war—it is an affront to peace. How can we speak of peace while this tragedy continues? I feel it was therefore most timely for the Secretary General to call early this year for relief for the crisis in Africa. The question before us now is whether or not the world will respond sympathetically to this tragedy, and the very value of the United Nations itself is on the line.
126.	This unprecedented crisis does not arise solely from a quirk of nature but is rooted in a variety of structural causes. Accordingly, while the need to relieve starvation is of obvious urgency, it is imperative on a more fundamental level that our reach extend to the complex web of structural factors and that we treat this not with a bewildering array of contradictory policy responses, but with a cooperative and comprehensive solution involving the international community.
127.	Allow me to propose that all United Nations agencies be mobilized to draw up a unified plan of action for Africa making effective use of the total range of United Nations capabilities. At the same time, allow me to call upon all United Nations Member States for their support and participation as the Organization moves to implement specific actions in accordance with that plan.
128.	As a start, Japan has already pledged over $100 million in food assistance to Africa this year, and we are engaged in candid discussions with African countries to explore what we can do to help promote food production in the region and cooperate effectively with their nation building. Over the past 10 years, Japan has achieved dramatic increases in its economic cooperation with the countries of Africa, and we are already the second largest non-regional subscriber to the African Development Fund and the African Development Bank. In the field of technical cooperation as well, over 40 per cent of all Japan Overseas Cooperation Volunteers are sent to Africa, where they promote cooperation at the grassroots level. Within Japan itself, the month beginning 28 September has been declared the "Month of Africa", and we intend to publicize African cultural, social and historical traditions so as to enhance further Japanese understanding of Africa's present plight, to spark a broad-based fundraising drive and to arouse popular support and cooperation for the countries of Africa.
129.	I hope that this session's debate on the problems of Africa will be an opportunity for bringing our various national efforts together and generating the momentum needed to overcome the crisis on that continent.
130.	I should like next to turn my attention to the world economy. Today all countries, industrialized and developing, find their economies irrevocably interdependent. Effective cooperation among countries is indispensable to resolving the complex difficulties afflicting the world economy.
131.	One of the problems demanding effective international cooperation, one of the most important issues facing many of the developing countries today, is that of their cumulative indebtedness. This problem has the potential of wreaking havoc not only on the debtor countries but also on the entire world economy. !t is a problem that we ignore at our own peril.
132.	Because there is such great diversity in the economies of the debtor countries, it is necessary that the responses be patiently and carefully crafted to meet each situation. Although the determined cooperation of all the parties concerned has averted collapse so far, we are still considerable time and effort away from a fundamental solution. Looking at the essential elements of the problem from a long term perspective, I believe we need efforts by the debtor countries to adjust their economic structures for expanded exports and cooperative efforts by the creditor countries to maintain the smooth flow of capital to the debtor countries and to improve further their access to the markets of the industrialized countries.
133.	I am, however, encouraged by recent developments. With the Latin American countries emphasizing the urgent need for a solution at this year's meetings of the debtor countries—such as those held at Quito in January and Cartagena in June—the industrialized countries are encouraging multiyear rescheduling for the private sector debts of countries making effective efforts to help themselves. There is a spirit of cooperation in the air, and Mexico— which I visited just before coming to New York— recently reached a rescheduling agreement that is a model of its kind.
134.	Trade expansion is indispensable to any long term solution of the debt problem and to the sustained development of the world economy. To achieve this we must roll back protectionism and preserve and strengthen the free trade system. Realizing that, Japan proposed the beginning of preparations for a new round of multilateral trade negotiations last November, and we have been working hard ever since to advance that idea.
135.	At the London Economic Summit of industrialized countries, held last June, it was agreed to consult partners in the General Agreement on Tariffs and Trade with a view to deciding at an early date on a new round of negotiations. Japan intends to continue its efforts to commence a new round in which as broad a range of countries as possible— both industrialized and developing—will participate.
136.	Because it views official development assistance as an important international responsibility, Japan has been endeavouring, despite its tight fiscal situation, to expand its official development assistance in line with the medium-term target of doubling the total amount of that assistance in five years. Our official development assistance figure for 1983 represented a 24.4 per cent increase over the figure for the previous year.
137.	Japan attaches importance to the development of human resources and has made special efforts in the field of technical cooperation with the developing countries. I believe that technical cooperation is in itself a creative process; it promotes technological progress to meet the actual needs of each developing country in harmony with its traditional way of life, and we intend to continue such technical cooperation. "Human resources development" has long been an important element in Japan's economic and technical cooperation with the ASEAN countries. When the problems of cooperation in the Pacific region were discussed at ASEAN's ministerial meeting in July with the dialogue partners, I emphasized the need for "human resources development", and I am delighted that this was then accepted and thereafter became a major theme for broad regional cooperation in the Pacific.
138.	If we are to achieve a much needed breakthrough in the North South problem and, in particular, if we are to promote further economic and technical cooperation between North and South, I believe that, in addition to the efforts for the expansion of development assistance and "human resources development", we need what I would call a concerted effort by both North and South based on a new perspective. For example, closer and more substantive dialogue between donor and recipient countries, if it were conducted in a concerted manner by both sides, would greatly enhance effectiveness and efficiency in economic cooperation. At the same time, positive use should be made of the dynamism of the private sector in tackling the difficult problems of development. In technology, as in capital cooperation, efforts to establish a more organic link between government level cooperation and private sector cooperation are certainly of increasing importance to both North and South.
139.	We all stand today at an important juncture from which, availing ourselves of the wisdom of both North and South, we can embark upon creative efforts based on a new perspective, for the solution of the North South problem.
140.	Where are we to derive the energy needed to create the new world of the twenty-first century? Obviously, it must come from within ourselves. Of all the forms of life on this earth, only man has the power to shape his own destiny. We must draw upon this power today. When one realizes how the mutual stimulation of differing cultures has sparked new possibilities among peoples, propelling history through the ages, it should be clear that, in drawing together all countries, large and small, to argue their cases on an equal basis, the United Nations is indeed a reactor generating new historical forces. Advances in communications and transportation technologies are bringing people in all parts of the world ever closer together, and contacts among different cultures are on the increase. I believe that this wealth of contacts contributes importantly to realizing the potential of all peoples.
141.	The world is admittedly faced with great difficulties. It is for us to overcome those difficulties and go on to a new era. Drawing upon the imagination and vitality of all of our peoples, we must harness the forces of human creativity to generate a new era of hope for all mankind.
